Citation Nr: 1448362	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) from August 2009 and March 2010 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for a lumbar back disability and entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Veteran's July 2013 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the claim for entitlement to an initial disability rating in excess of 10 percent for tinnitus. 







CONCLUSION OF LAW


The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Veteran has withdrawn the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  The Board does not have jurisdiction to review this issue, and dismissal is warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is dismissed.  


REMAND

While delay is regrettable, the Board finds that additional development is needed in this case.

A November 2007 VA medical treatment record reveals that the Veteran was receiving Social Security disability benefits.  At his January 2013 Travel Board hearing, the Veteran indicated that he was receiving Social Security disability benefits based on his medical conditions, to include his back disability.  The record does not show that an inquiry has been made regarding these benefits.  Under the law, VA must attempt to obtain Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) see also Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010).  

With regard to the claim for an increased rating for bilateral hearing loss, the Veteran has reported that his hearing loss gets worse every time he is tested and that since he last VA audiological examination in November 2012, he now requires hearing aids.  As the use of hearing aids and the Veteran's own statements indicate a possible worsening in his hearing acuity, the Board finds that a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With regard to the Veteran's lumbar spine claim, the Veteran underwent a VA examination in June 2010 and the examiner opined against a finding of a relationship between the Veteran's degenerative joint disease of the lumbar spine and service.  

However, the June 2010 VA examiner's opinion is inadequate.  The examiner reported having reviewed the Veteran's claim file in formulating the opinion and noted that there was no evidence of a specific injury in service.  This was his sole rationale for determining that the Veteran's current lumbar spine disability was less likely than not related to his military service.  He did not account for the Veteran's competent lay statements regarding onset of his lumbar spine disability while in service (in other words, he did not account for the Veteran's credible account of injuring his back when lifting the tailgate of an "APC").  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  Further, at the Veteran's January 2013 Travel Board hearing, he stated that he hiked, ran, jumped, and carried heavy loads during his active service.  He indicated that his claimed cervical and lumbar spine disabilities were due to these activities.  Therefore, another VA examination and opinion is necessary in order to decide the lumbar spine claim.  

With regard to the Veteran's cervical spine claim, as noted above, the Veteran attributes his current complaints to the physical rigors of military service.  Current medical evidence show diagnoses related to the cervical spine.  VA is to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been afforded a VA examination for his cervical spine claim.  A remand is required to provide the Veteran with a VA examination to ascertain whether any current spine disability is due to his active duty service.

Finally, VA treatment records dating up to November 2012 are contained in the claims file.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

In addition, obtain relevant VA treatment records dating since November 2012 from the Beckley, West Virginia, VA Medical Center and any other VA facilities from which the Veteran has received treatment.  If no relevant records exist, the claims file should be annotated to reflect as such.  

2.  Schedule the Veteran for an audiology evaluation to determine the severity of his hearing loss.  The necessary tests must be accomplished and the examiner must specifically comment on the effects of the Veteran's hearing loss on his daily activities.  A rationale for any opinion expressed must be provided.  

The examination is to be conducted without the use of hearing aids.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed lumbar spine and cervical spine disabilities.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The claim file must be made available to and reviewed by the examiner. 

For any disability diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service.  In providing the opinion, the examiner must address the Veteran's lay statements regarding in-service incurrence of the disabilities, even if the injury or event is not documented in the service treatment records.

A complete rationale for any opinion expressed is required.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached. 

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


